DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090118661 A1 (Moehle et al.)
For the purpose of examination and to more clearly convey the rejection, alternate embodiments of the device are utilized solely to indicate the location of features which are not clearly labeled in all embodiments. While the device of embodiment 10 is used in the rejection, the embodiments of Fig. 3, 7, 9 and 20 are used to show components which exist in both embodiments for the sake of clarity [0031, 0070].

Regarding claims 1-3, Moehle teaches a catheter for dialysis (Fig. 10A), in particular for long- term use [0032], having a proximal end (at least 250A and 250B) for insertion into a blood vessel [0002], having a middle wall (90 which is best depicted in the embodiment Fig. 7A) extending along a longitudinal axis I (the axis along Ew) (Moehle Annotated Fig. 10A) and forming a midplane EW, wherein the middle wall separates an introduction lumen (12) from a removal lumen (14), and wherein the removal lumen has at the proximal end a removal opening (60) for the removal of blood [0056], and the introduction lumen has at the proximal end an introduction opening (62) for the introduction of purified blood [0032], characterized in that the removal opening is located in a plane E1 (Moehle Annotated Fig. 10A) which intersects the midplane EW in a section line s1 (Moehle Annotated Fig. 10A) at an acute angle w1 (Moehle Annotated Fig. 10A), wherein the section line s1 and the longitudinal axis I enclose an acute angle alpha (Moehle Annotated Fig. 10A), and that the introduction opening is located in a plane E2 (Moehle Annotated Fig. 10A) which intersects the midplane EW in a section line s2 (Moehle Annotated Fig. 10A) at an acute angle w2 (Moehle Annotated Fig. 10A), wherein the section line s1 and the section line S2 enclose an angle beta (Moehle Annotated Fig. 10A) which lies in the range from 60° to 120°. Moehle teaches an angle θ1 (Fig. 3) which has a range of 0-90°. When this angle is acute (such as 35°), the angle ß lies in the range from 60° to 120°. By varying this angle, ß is taught to fall between 80-100° and 30-60°, the proximal end has a free end edge (Moehle Annotated Fig. 10A), and in an insertion state, the free end edge intersects and/or adjoins the one longitudinal axis Ew.

    PNG
    media_image1.png
    631
    1064
    media_image1.png
    Greyscale

Moehle Annotated Fig. 10A

Regarding claim 4, Moehle teaches the catheter of claim 1.
Moehle teaches that angles w1 and w2 (corresponding to θ1 and its corresponding congruent angle) are of the same size and/or lie in the range from 30° to 60° [0050].

Regarding claim 5, Moehle teaches the catheter of claim 1.
As the angles α and ß as well as S1 and S2 fall within the required ranges, Moehle is considered to further teach the intersection point S of the section line s1 and the section line s2 lies outside the middle wall (Moehle Annotated Fig. 10A). 

Regarding claim 6, Moehle teaches the catheter of claim 1.
Moehle further teaches the proximal end has a free end edge (Moehle Annotated Fig. 10A) which is located in an end line (Moehle Annotated Fig. 10A), wherein the encloses an angle with the section line S2, which lies in the range from 00 to 150 (Moehle Annotated Fig. 10A). 

Regarding claim 7, Moehle teaches the catheter of claim 6.
Moehle further teaches the free end edge (Moehle Annotated Fig. 10A) is formed by the middle wall as seen in Fig. 9F.

    PNG
    media_image2.png
    715
    532
    media_image2.png
    Greyscale

Moehle Annotated Fig. 9F

Regarding claim 12, Moehle teaches the catheter of claim 1.
Moehle further teaches the introduction lumen (62) has a cross-section that corresponds to a corresponding cross- section of the removal lumen (60), the cross sections being shown in Fig. 9F.  

Regarding claim 13, Moehle teaches the catheter of claim 2.
As Moehle teaches Θ to be between 0° and 90° and as that covers all possible starting angles, Moehle is considered to teach that the acute angle alpha lies in the range from 30° to 60°(Moehle Annotated Fig. 10A).  

Regarding claim 14, Moehle teaches the catheter of claim 2.
As Moehle teaches Θ to be between 0° and 90° and as that covers all possible starting angles, Moehle is considered to teach that angles w1 and w2 are of the same size and/or lie in the range from 30° to 60°, and further in the range of 45° (Moehle Annotated Fig. 10A).  

Regarding claim 15, Moehle teaches the catheter of claim 3.
As Moehle teaches Θ to be between 0° and 90° and as that covers all possible starting angles, Moehle is considered to teach that angles w1 and w2 are of the same size and/or lie in the range from 30° to 60°.

Regarding claim 16, Moehle teaches the catheter of claim 2.
Moehle teaches the lumen openings to be at an angle and opening away the center wall. As neither line will intersect the center wall, Moehle is considered to teach the intersection point S (Moehle Annotated Fig. 10A) of the section line s1 (Moehle Annotated Fig. 10A) and the section line s2 (Moehle Annotated Fig. 10A) lies outside the middle wall (Moehle Annotated Fig. 10A).  

Regarding claim 17, Moehle teaches the catheter of claim 3.
Moehle teaches the lumen openings to be at an angle and opening away the center wall. As neither line will intersect the center wall, Moehle is considered to teach the intersection point S (Moehle Annotated Fig. 10A) of the section line s1 (Moehle Annotated Fig. 10A) and the section line s2 (Moehle Annotated Fig. 10A) lies outside the middle wall (Moehle Annotated Fig. 10A).  

Regarding claim 18, Moehle teaches the catheter of claim 4.
Moehle teaches the lumen openings to be at an angle and opening away the center wall. As neither line will intersect the center wall, Moehle is considered to teach the intersection point S (Moehle Annotated Fig. 10A) of the section line s1 (Moehle Annotated Fig. 10A) and the section line s2 (Moehle Annotated Fig. 10A) lies outside the middle wall (Moehle Annotated Fig. 10A).  

Regarding claim 19, Moehle teaches the catheter of claim 2.
Moehle teaches Θ to be between 0° and 90°. When this angle is 90°, the free end edge (Moehle Annotated Fig. 10A) is located in an end line (Moehle Annotated Fig. 10A), wherein the end line runs parallel to the section line s1 (Moehle Annotated Fig. 10A).

Regarding claim 20, Moehle teaches the catheter of claim 3.
Moehle teaches Θ to be between 0° and 90°. When this angle is 90°, the free end edge (Moehle Annotated Fig. 10A) is located in an end line (Moehle Annotated Fig. 10A), wherein the end line runs parallel to the section line s1 (Moehle Annotated Fig. 10A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090118661 A1 (Moehle et al.).
Regarding claims 10 and 11, Moehle teaches the catheter of claim 1.
Moehle fails to teach the lumens have at least one additional opening arranged at a distance from the introduction opening.
Moehle teaches an alternate embodiment in which the introduction lumen (1262) has at least one additional opening (1262A) arranged at a distance from the introduction opening (Fig. 20A). 
Moehle teaches an alternate embodiment in which the removal lumen (1260) has at least one additional opening (1260A) arranged at a distance from the introduction opening (Fig. 20A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumens of Moehle with the alternate embodiment’s additional openings to reduce the possibility of vessel wall suck-up [0080]. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moehle in view of US 20060100572 A1 (DiMatteo et al.), hereinafter DiMatteo.
Regarding claim 8, Moehle teaches the catheter of claim 6.
Moehle fails to teach the middle wall has two edges running parallel to the one longitudinal axis I, wherein the free end edge encloses an acute angle w4 with one edge and an obtuse angle w5 with another edge.
DiMatteo teaches the middle wall (DiMatteo Annotated Figure 7) has two edges running parallel to the longitudinal axis I (DiMatteo Annotated Figure 7), wherein the free end edge (DiMatteo Annotated Figure 7) encloses an acute angle w4 with one edge and an obtuse angle w5 with another edge (DiMatteo Annotated Figure 7). 
Despite the embodiment of Moehle Fig. 10 having a different tip shape than the device of DiMatteo, it is noted that several other embodiments of Moehle explore a variety of shapes which are close to those of DiMatteo (Fig. 18 and 20). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Moehle with the tip of DiMatteo to minimize flow between the introduction and removal lumens [DiMatteo 0053]. 


    PNG
    media_image3.png
    374
    776
    media_image3.png
    Greyscale

DiMatteo Annotated Figure 7

Regarding claim 9, Moehle in view of DiMatteo teaches the catheter of claim 8.
Moehle fails to teach the acute angle w4 lies in the range from 30º-60º.
DiMatteo further teaches the acute angle w4 lies in the range from 30º-60º (DiMatteo Annotated Figure 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip of Moehle in view of DiMatteo with the free end edge of DiMatteo as a simple substitution of one known element for another to obtain predictable results MPEP 2143IB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/          Examiner, Art Unit 3781    

/TATYANA ZALUKAEVA/          Supervisory Patent Examiner, Art Unit 3781